Case 3:21-mj-00391-MMS Document 3 Filed 08/05/21 Page 1 of 2
6XEVFULEHGWRHOHFWURQLFDOO\VZRUQWRWHOHSKRQLFDOO\DQG
   EVFULEHHG
           G WR HOH  OHFWWURQLFDDOOO\
                                    \ VZ
returnedHOHFWURQLFDOO\
retu
  tuuurned
      rn dHOHFW
      rn
      rnedHOH
            OHHFWUR
               FWURQ
               FW URRQQL
                      QLFD
                        FDOOO\ before
                        FD      befoore me
                                        m this date.
                                                              August 5, 2021
__________________________                 _________

MAT
  ATTHEW
  A
  ATT
    TT H
    TT  E M.
       HEW
       HE  M SCOBCOBLE
                  O LEE                    Date
U.S. M   i
     Magistrate Jd
                Judge

                    Case 3:21-mj-00391-MMS Document 3 Filed 08/05/21 Page 2 of 2
